DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase “a rear wall” is indefinite because it is unclear whether this is the same element as the previously recited “portion of the portable shell compris[ing] an angular orientation configured to align with a plane tangent to a hub of the wheel.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 4,917,219) in view of Wokeck (US 4,781,271).
Regarding independent claim 1, Henry discloses a wheel chock (see Abstract, FIGS. 1-6), comprising: a portable shell (40) defining an inner cavity (see FIG. 2), the portable shell having a wedging wall (35) (see FIG. 1) configured to contact a wheel having a hub, a front wall (see FIG. 2, right-vertical wall forms “front-wall”) to face a base of the wheel (see FIG. 2), and a rear wall (20) to face away from the base of the wheel (see FIG. 5); and a rigid filling (45) within the inner cavity of the portable shell (see col. 2, lines 33-36); wherein the wedging wall distributes a load through the front wall and through the rear wall when chocking the wheel against the wedging wall (see FIG. 2).  
Henry does not disclose that the rear wall comprises an angular orientation configured to align with a plane tangent to the hub of the wheel.  
Wokeck teaches a wheel chock (see Abstract, FIGS. 1-3) comprising a rear wall (70) comprising an angular orientation configured to align with a plane tangent to the hub of the wheel (see FIG. 3) (additionally note: the claim does not positively require a wheel or a hub, only that the chock is “configured” to contact a wheel and align with a tangent of the hub).
It would have been obvious to configure the rear wall of Henry to be angled so that the chock has increased stability when a lateral load is applied to the chock (see e.g. Wokeck, base wall (60) extends further laterally due to angled wall (70), thereby providing increased stability when a load is applied in the rightward direction of FIG. 3), in addition to opposing normal forces applied by the wheel on the chock (see e.g. Wokeck, col. 3, lines 37-43), in addition to being a known alternative to a perpendicular orientation of a rear wall (see e.g. Wokeck, col. 3, lines 37-40).  
Regarding claim 2, Henry discloses that the chock is configured to chock a wheel having a diameter greater than about 12 feet (see col. 2, lines 4-6, in one embodiment the wheel chock is configured to chock a wheel having a “ten ft. diameter,” see also col. 1, lines 7-10, 16-18, the chock is intended to be used “with large-scale trucks and other equipment of the type used in strip mines” that have “wheels with diameters of ten feet or more”).  Alternatively, Henry discloses that in one embodiment the wheel chock is configured to chock a wheel having a “ten ft. diameter” (see col. 2, lines 4-6), and additionally that the chock is intended to be used “with large-scale trucks and other equipment of the type used in strip mines” (see col. 1, lines 7-10) that have “wheels with diameters of ten feet or more” (see col. 1, lines 16-18).  Henry does not explicitly disclose a diameter of twelve feet.  However, “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” (see e.g. MPEP 2144.IV.A).  In the present case, it would have been obvious to scale the chock to be configured to be used with a twelve foot wheel (as opposed to the disclosed “ten feet or more”) to allow the chock to be used with larger sized vehicles.   
Regarding claim 3, Henry discloses that the front wall is substantially vertically- oriented when the portable shell is in a chocking position (see FIG. 2).  
Regarding claim 4, Henry discloses that the front wall is spaced away from the base of the wheel (see FIG. 2).  
Regarding claim 5, Henry discloses that the wedging wall comprises a top wall (10) that is substantially horizontally-oriented (see FIG. 2) and an angled wall (40) positioned between the top wall (10) and the front wall (see FIG. 2).  
Regarding claim 6, Henry discloses that the top wall is configured to contact a deformed portion of the wheel (see FIG. 2).  
Regarding claim 7, Wokeck teaches that the rear wall is partially horizontally oriented (see FIG. 3).
Regarding claim 8, Henry discloses that the rear wall adjoins a bottom wall of the portable shell (see FIG. 2).
Regarding claim 9, Henry discloses that an entirety of the portable shell and the rigid filling are load-bearing when engaging a wheel (see FIG. 2).   
Regarding claim 10, Henry discloses a wheel chock (see Abstract, FIGS. 1-5), comprising: a portable shell (40) defining an inner cavity (see FIG. 2); a core (45) filling the inner cavity of the portable shell (see col. 2, lines 33-36); wherein the shell and the core are configured to prevent rotation of a wheel when wedged between an outer surface of the wheel and a ground surface (see FIG. 2; see also col. 1, lines 6-10).
Henry does not disclose that the portable shell and the core comprise a combined weight of up to 30 pounds.  
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP 2144.05.II).  In the present case, Henry states that the purpose of the device disclosed therein is to provide a “light-weight” wheel chock (see col. 1, lines 34-44) that reduces the weight of a wheel chock when compared to prior art wheel chocks that weighed “sixty to seventy pounds” (see col. 1, lines 22-25).  Henry thus discloses that the purpose of the invention therein is to optimize the weight of the chock, thereby recognizing the weight of the chock as a result-effective variable.  Furthermore, there is nothing on the record that a wheel chock having a weight less than thirty pounds would provide any unexpected results or would perform any differently than the wheel chock disclosed by Henry. Therefore, it would have been obvious as a matter of routine experimentation to configure the wheel chock to have a weight of less than thirty pounds to optimize the wheel chock for ease of use and transportability.   
Henry does not disclose that a portion of the portable shell comprises an angular orientation configured to align with a plane tangent to a hub of the wheel.  
Wokeck teaches a wheel chock (see Abstract, FIGS. 1-3) comprising a rear wall (70) comprising an angular orientation configured to align with a plane tangent to the hub of the wheel (see FIG. 3) (additionally note: the claim does not positively require a wheel or a hub, only that the chock is “configured” to contact a wheel and align with a tangent of the hub).
It would have been obvious to configure the rear wall of Henry to be angled so that the chock has increased stability when a lateral load is applied to the chock (see e.g. Wokeck, base wall (60) extends further laterally due to angled wall (70), thereby providing increased stability when a load is applied in the rightward direction of FIG. 3), in addition to opposing normal forces applied by the wheel on the chock (see e.g. Wokeck, col. 3, lines 37-43), in addition to being a known alternative to a perpendicular orientation of a rear wall (see e.g. Wokeck, col. 3, lines 37-40).  
Regarding claim 11, Henry discloses that the shell comprises a first rigid material having a first density (see col. 1, lines 34-38; see also col. 2, lines 14-27) and the core comprises a second rigid material having a second density (see col. 1, lines 34-38; see also col. 2, lines 14-27), the second density being less than the first density (see col. 1, lines 34-38; see also col. 2, lines 14-27).  
Regarding claim 12, Henry discloses that the core comprises a rigid foam (see col. 2, lines 19-27).
Regarding claim 13, Henry discloses that the portable shell comprises a wedging wall (35) configured to contact a wheel having a base (see FIG. 1), a front wall (see FIG. 2, right-most vertical wall) to face the base of the wheel (see FIG. 2), a rear wall (20) to face away from the base of the wheel (see FIG. 2), a base wall oriented toward the ground surface (see FIG. 2, bottom surface), and a top wall (10) positioned between the wedging wall and the rear wall (see FIG. 1).  
Regarding claim 14, Henry discloses that the shell and the core are configured to prevent rotation on a ground surface having a grade of up to 10 percent (see e.g. FIG. 2, depending on load and coefficient of friction, the chock would be capable of stopping rotation on a grade of “up to 10 percent”).  
Regarding claim 15, Henry discloses that the wedging wall, the front wall, the rear wall, the base wall, and the top wall comprise a vertical cross-section forming an irregular pentagonal shape (see FIG. 2).  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 4,917,219) in view of Scoggins (US 8,851,240) and further in view of Wokeck (US 4,781,271).
Regarding claim 16, Henry discloses a wheel chock (see Abstract, FIGS. 1-5), comprising: a shell (40) having a base wall (see FIG. 2, bottom wall), a toe wall (see FIG. 2, vertical wall at right end), a contact wall (35) (see FIG. 1), a top wall (10) (see FIG. 1), and a back wall (20) (see FIG. 3), the shell having an inner chamber (see FIG. 2); a core material (45) within the inner chamber of the shell (see FIG. 2); wherein the contact wall comprises a curved surface having a radius (see FIG. 2; see also col. 2, lines 3-9), the radius having a center point (see FIG. 2; see also col. 2, lines 3-9).
Henry does not disclose that the toe wall has a height greater than or equal to about eight percent of the radius of the curved surface.  
Scoggins teaches a wheel chock (see Abstract, FIG. 5) comprising a toe wall (see FIG. 5, left vertical wall forms a toe wall) wherein the height of the toe wall is recognized as a result-effective variable (see col. 4, lines 34-37).  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP 2144.05.II).  In the present case, Scoggins recognizes that the height of the toe wall is a result-effective variable for preventing the toe wall from becoming a ramp (see col. 4, lines 34-37).  As such, it would have been obvious as a matter of routine experimentation to modify the height of the toe wall of Henry, in view of the teachings of Scoggins, such that the height of the toe wall is greater than or equal to about eight percent of the radius of the curved surface to prevent the chock from acting as a ramp instead of a blocking device.  
Alternatively, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04.IV.A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In the present case, the only difference between the claimed device and the disclosure of Henry is that Henry does not disclose that the toe wall has a height greater than or equal to about eight percent of the radius of the curved surface – i.e. only a difference of relative dimensions.  Since the device of Henry and the claimed relative dimensions both perform the same function of chocking large industrial equipment, and no evidence has been provided that the claimed dimensions provide unexpected results, the claimed relative dimensions do not provide any patentable distinction.    
Henry does not disclose that the back wall comprises an angular orientation configured to align with a plane tangent to a hub of the wheel.  
Wokeck teaches a wheel chock (see Abstract, FIGS. 1-3) comprising a back wall (70) comprising an angular orientation configured to align with a plane tangent to the hub of the wheel (see FIG. 3) (additionally note: the claim does not positively require a wheel or a hub, only that the chock is “configured” to contact a wheel and align with a tangent of the hub).
It would have been obvious to configure the back wall of Henry to be angled so that the chock has increased stability when a lateral load is applied to the chock (see e.g. Wokeck, base wall (60) extends further laterally due to angled wall (70), thereby providing increased stability when a load is applied in the rightward direction of FIG. 3), in addition to opposing normal forces applied by the wheel on the chock (see e.g. Wokeck, col. 3, lines 37-43), in addition to being a known alternative to a perpendicular orientation of a rear wall (see e.g. Wokeck, col. 3, lines 37-40).  

Regarding claim 17, Henry discloses that the toe wall is vertically oriented (see FIG. 2).  
Regarding claim 18, Henry discloses that the toe wall adjoins the base wall (see FIG. 2).  
Regarding claim 19, Henry does not disclose that the back wall is about twice as long as the toe wall.  However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04.IV.A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In the present case, the only difference between the claimed subject matter and the device of Henry is a relative dimension.  Since the device of Henry and the claimed relative dimensions both perform the same function of chocking large industrial equipment, and no evidence has been provided that the claimed dimensions provide unexpected results, the claimed relative dimensions do not provide any patentable distinction.    
Henry does not disclose that the shell and the core comprise a combined weight of up to 30 pounds.  
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP 2144.05.II).  In the present case, Henry states that the purpose of the device disclosed therein is to provide a “light-weight” wheel chock (see col. 1, lines 34-44) that reduces the weight of a wheel chock when compared to prior art wheel chocks that weighed “sixty to seventy pounds” (see col. 1, lines 22-25).  Henry thus discloses that the purpose of the invention therein is to optimize the weight of the chock, thereby recognizing the weight of the chock as a result-effective variable.  Furthermore, there is nothing on the record that a wheel chock having a weight less than thirty pounds would provide any unexpected results or would perform any differently than the wheel chock disclosed by Henry. Therefore, it would have been obvious as a matter of routine experimentation to configure the wheel chock to have a weight of less than thirty pounds to optimize the wheel chock for ease of use and transportability.   
Response to Arguments
Applicant's arguments filed 11-May-2022 have been fully considered but they are not persuasive.
Regarding the rejection of independent claim 1 in view of Henry (US 4,917,219), Applicant argues that “Henry fails to teach or suggest that ‘the wedging wall distributes load through the front wall and through the rear wall when chocking the wheel against the wedging wall” because “the wheel chock in Henry tapers almost to a sharp edge at a front portion, which suggests that Henry’s front portion is non-load bearing in a contactless region underneath a chocked wheel.” (See Amendment, pages 8, 9).  Nothing in Henry, however, precludes the front wall from distributing a load through the front wall and/or the rear wall.  As shown  in Figure 2 of Henry, for example, the front wall is capable of supporting and distributing a vertical load applied thereon by a wheel.
Regarding the claimed “angular orientation” of the rear wall as recited in independent claims 1, 10 and 16, Applicant argues that “Wokeck is silent as to ‘the rear wall compris[ing] an angular orientation configured to align with a plane tangent to the hub of the wheel.’” (See Amendment, pages 10, 12, 13).  Claims 1, 10 and 16, however, do not require that the rear wall is aligned with a hub of wheel.  Rather, the claims only require that the rear wall be “configured to align” with a plane tangent to a hub of a wheel.  As shown, the orientation of the rear wall of Wokeck is configured to align with a hub of a wheel dependent upon the size of the hub, the size the wheel, the inflation and compression of the wheel during chocking, the orientation of the chock, and/or variations in contours of the ground.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

August 22, 2022